DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Singapore on 06/16/2020. It is noted, however, that applicant has not filed a certified copy of the SG10202005685Y application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “This document describes an active audio-visual system and method for identifying events occurring at a location-of-interest. In . Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6 and 13 are objected to because of the following informalities: “θ” must be defined. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: “a set of calibration parameters generated by a fisheye correction scheme” should be “another set of calibration parameters generated by the fisheye correction scheme”; and there should be a “;” after “scheme”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a) an audio module … and b) a computing module … in claim 1; and a) another audio module … b) an event identification module … in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collings, III (US 20190208168 A1) in view of Kornienko et al (US 20210118104 A1) further in view of Choi et al (US 20210097646 A1).

As to claim 1, Collings discloses an active audio-visual surveillance system for identifying events occurring at a location-of-interest (FIGS. 1-5), the system comprising: 
an image capturing device provided at the location-of-interest, the device configured to continuously capture image frames (FIGS. 2A-2B, camera/audio receiver units 220; see FIG. 4, camera 420; see [0044], [0050]); 
an audio module provided at the location-of-interest, the module configured to capture audio signals and to determine a Direction of Arrival (DOA) of the audio signals (FIG. 4, directional acoustic sensor 426; see [0041], camera/audio receiver units 220 will also include directional microphones that are able to determine the direction of a sound; see [0048], [0050]);
(FIG. 1, processor 110; see Abstract and [0048]), the computing module being configured to: 
receive a notification from the audio module when the audio module detects an event having an audio signal at the location-of-interest, whereby the notification includes data of a DOA of the audio signal (see [0044], [0050]);
instruct the image capturing device to capture images associated with the DOA of the audio signal (see [0044], [0050]).
Collings fails to explicitly disclose a Fisheye image capturing device configured to continuously capture wide-angle image frames and convert the captured wide-angle image frames into non-distorted perspective images using a set of calibration parameters generated by a fisheye correction scheme; and instruct the Fisheye image capturing device to generate, using a trained single-image-super-resolution (SISR) scheme, high-resolution perspective images based on the non-distorted perspective images.
However, Kornienko teaches a Fisheye image capturing device configured to continuously capture wide-angle image frames and convert the captured wide-angle image frames into non-distorted perspective images using a set of calibration parameters generated by a fisheye correction scheme (see [0016], [0020], [0024], [0032], [0043]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Collings using Kornienko” teachings to include a Fisheye image capturing device configured to continuously capture wide-angle image frames and convert the captured wide-angle image frames into non-distorted perspective images using a set of calibration parameters generated by a fisheye correction scheme in order to (Kornienko; [0003]-[0004], [0019]).
The combination of Collings and Kornienko fails to explicitly disclose instruct the Fisheye image capturing device to generate, using a trained single-image-super-resolution (SISR) scheme, high-resolution perspective images based on the non-distorted perspective images.
However, Choi teaches generating, using a trained single-image-super-resolution (SISR) scheme, high-resolution perspective images based on the non-distorted perspective images (FIG. 3; see [0175]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Collings and Kornienko using Choi’s teachings to generate, using a trained single-image-super-resolution (SISR) scheme, high-resolution perspective images based on the non-distorted perspective images in order to enhance video frame resolution while improving performance and efficiency of resolution enhancement, by applying a single image super resolution (SISR) model having good resolution enhancement performance and improving processing speed and efficiency by using a plurality of neural networks for image processing on a video frame, to achieve super resolution imaging (Choi; [0002], [0017]-[0018]).

claim 2, the combination of Collings, Kornienko and Choi further discloses wherein the fisheye correction scheme comprises a fisheye rectilinear transformation scheme (Kornienko; see [0016]).

As to claims 8-9, method claims 8-9 correspond to system claims 1-2, recite the same features as those recited in claims 1-2, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 1-2.

Claims 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collings, III (US 20190208168 A1) in view of Kornienko et al (US 20210118104 A1) further in view of Choi et al (US 20210097646 A1) and further in view of McCowan (US 20110164761 A1).

As to claim 3, the combination of Collings, Kornienko and Choi fails to explicitly disclose wherein the audio module comprises: a plurality of sensor arrays configured to utilize a beamforming technique to estimate a direction of arrival of captured audio signals.
However, McCowan teaches wherein the audio module comprises: a plurality of sensor arrays configured to utilize a beamforming technique to estimate a direction of arrival of captured audio signals (FIGS. 3A-3B; see [0025], [0116], [0119], [0128]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Collings, Kornienko and Choi using McCowan’s teachings include wherein the audio module comprises: a plurality of sensor arrays configured to utilize a beamforming technique to estimate a direction of arrival of (McCowan; [0006], [0010], [0012]).

As to claim 4, the combination of Collings, Kornienko and Choi further discloses wherein the detecting the event having an audio signal at the location-of-interest by the audio module comprises: 
the audio module being configured to: 
embed the audio signal in the notification that is sent to the computing module (Collings; see [0044], [0050]).
The combination of Collings, Kornienko and Choi fails to explicitly disclose generate a discrete set of DOA points that cover a DOA region from which the audio signal of the event was detected.
However, McCowan teaches generating a discrete set of DOA points that cover a DOA region from which the audio signal of the event was detected (FIG. 4; see [0127], [0130], [0134]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Collings, Kornienko and Choi using McCowan’s teachings to generate a discrete set of DOA points that cover a DOA region from which the audio signal of the event was detected in order to enable effective acquisition of sound and reduce the losses in sound propagation by using a microphone array system (McCowan; [0006], [0010], [0012]).

claims 10-11, method claims 10-11 correspond to system claims 3-4, recite the same features as those recited in claims 3-4, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 3-4.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collings, III (US 20190208168 A1) in view of Kornienko et al (US 20210118104 A1) further in view of Choi et al (US 20210097646 A1) and further in view of Zavesky et al (US 20210352222 A1).

As to claim 7, the combination of Collings, Kornienko and Choi further discloses further comprising: 
another Fisheye image capturing device provided at the location-of-interest, the device configured to continuously capture wide-angle image frames and convert the captured wide-angle image frames into non-distorted perspective images using a set of calibration parameters generated by a fisheye correction scheme (Collings; FIGS. 2A-2B, multiple camera/audio receiver units 220 in combination with Kornienko as explained above in the rejection of claim 1); 
another audio module provided at the location-of-interest, the module configured to capture audio signals and to determine a Direction of Arrival (DOA) of the audio signals (Collings; see [0041], camera/audio receiver units 220 will also include directional microphones that are able to determine the direction of a sound; see [0048], [0050]); 
(FIG. 1, processor 110; see Abstract and [0048]), the computing module being configured to: 
receive a notification from the another audio module when the another audio module detects the event having the audio signal at the location-of-interest, whereby the notification includes data of another DOA of the audio signal (Collings; see [0044], [0050]); 
instruct the another Fisheye image capturing device to generate, using the trained single-image-super-resolution (SISR) scheme, another high-resolution perspective images based on the captured wide-angle image frames associated with the another DOA of the audio signal (Collings; see [0044], [0050] in combination with Kornienko and Choi as explained above in the rejection of claim 1); 
The combination of Collings, Kornienko and Choi fails to explicitly disclose an event identification module configured to: 
receive the high-resolution perspective images, and the another high-resolution perspective images from the computing module; and 
stitch the received images to form a single set of high-resolution perspective images.
However, Zavesky teaches an event identification module configured to stitch images (FIGS. 2A-2B; see [0027], [0029], [0036]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Collings, Kornienko and Choi using Zavesky’s teachings to include an event identification module configured to: receive the high-resolution perspective images, and the another high-resolution perspective images from (Zavesky; [0012]-[0013]).

As to claim 14, method claim 14 corresponds to system claim 7, recites the same features as those recited in claim 7, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 7.

Allowable Subject Matter
Claims 5-6, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482